J-S81036-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

CHRISTOPHER THOMAS SAVARINO

                            Appellant                 No. 1155 EDA 2016


             Appeal from the Judgment of Sentence March 11, 2016
             In the Court of Common Pleas of Northampton County
              Criminal Division at No(s): CP-48-CR-0003271-2013
                            CP-48-CR-0003273-2013
                            CP-48-CR-0003309-2014
                            CP-48-CR-0003370-2014
                            CP-48-CR-0003371-2014
                            CP-48-CR-0003488-2014


BEFORE: BOWES, J., MOULTON, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                     FILED JANUARY 03, 2017

        This is an appeal from the judgment of sentence entered by the Court

of Common Pleas of Northampton County after the revocation of Appellant

Christopher Thomas Savarino’s probation.           Appellant argues that the

revocation court imposed a manifestly unreasonable sentence. After careful

review, we affirm.

        Appellant was originally convicted of two separate charges of retail

theft. On November 22, 2013, Appellant was sentenced to three to twenty-

three months imprisonment to be followed by two years of probation for the
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S81036-16



first conviction of retail theft (case 3273-2013).   On November 26, 2013,

Appellant was sentenced to six to twelve months imprisonment to be

followed by one year of probation for another retail theft conviction (case

3271-2013).

      On January 9, 2015, Appellant’s probation was revoked at the two

aforementioned dockets after he was arrested for the possession of heroin

and drug paraphernalia.        As a result of these violations, Appellant’s

probation was revoked and restarted in cases 3273-2013 and 3271-2013, to

run consecutive with his other sentences.        That same day, Appellant

received original sentences for the underlying crimes that constituted

violations of his probation.     For his convictions for possessing heroin,

Appellant was sentenced to two concurrent terms of 11 months, 29 days to

23 months, 28 days imprisonment (cases 3309-2014 and 3370-2014). For

convictions for possessing drug paraphernalia, Appellant was sentenced to

11 months, 29 days to 23 months, 28 days imprisonment (cases 3371-2014

and 3488-2014), which were set to run consecutive to all of Appellant’s

other sentences.

      On March 11, 2016, Appellant was again found to be in violation of his

probation for failing to comply with the following probation requirements:

reporting to authorities, submitting to random urine screens, undergoing

drug and alcohol treatment, abstaining from the use of drugs, and paying his

costs and fines. The trial court sentenced Appellant as follows:




                                     -2-
J-S81036-16


      In case 3370-2014, [Appellant’s] street time was removed and
      he was sentenced to serve the balance of his sentence in a State
      Correctional Institution. In each of cases 3371-2014, 3488-
      2014, and 3271-2013, he was sentenced 6-12 months of
      incarceration, consecutive to 3370-2014. In case 3309-2014,
      his street time was removed and he was sentenced to serve the
      balance of his sentence, concurrent to the above sentences. And
      in case 3273-2013, he was sentenced to another 1-2 years of
      incarceration concurrent to the above sentences, for an
      aggregate sentence of 30 months to 48 months, with the
      opportunity to be released after 22 and one half months
      pursuant to the RRRI program.

Trial Court Opinion, 5/20/16, at 3. This timely appeal followed. Appellant

complied with the lower court’s direction to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).

      Appellant claims that the trial court imposed a manifestly unreasonable

sentence as a “lesser term of total confinement would have addressed the

Appellant’s rehabilitative needs as well as protection of the public and

gravity of the offense.”   Appellant’s brief, at 6.   It is well-established that

“[a] challenge to the discretionary aspects of sentencing does not entitle an

appellant to review as of right.”    Commonwealth v. Bynum-Hamilton,

135 A.3d 179, 184 (Pa.Super. 2016).          In order to invoke this Court’s

jurisdiction to address such a challenge, the appellant must satisfy the

following four-part test: the appellant must (1) file a timely notice of appeal

pursuant to Pa.R.A.P. 902, 903; (2) preserve the issues at sentencing or in a

timely post-sentence motion pursuant to Pa.R.Crim.P. 720; (3) ensure that

the appellant’s brief does not have a fatal defect as set forth in Pa.R.A.P.

2119(f); and (4) set forth a substantial question that the sentence appealed



                                     -3-
J-S81036-16



from is not appropriate under the Sentencing Code under 42 Pa.C.S. §

9781(b).   Id. Appellant has filed a timely notice of appeal, preserved his

sentencing claim before the trial court, and submitted a Rule 2119(f)

statement in his appellate brief.

      However, Appellant’s claim fails as he has not presented a substantial

question for our review.         “The determination of what constitutes a

substantial   question   must    be   evaluated   on   a   case-by-case   basis.”

Commonwealth v. Caldwell, 117 A.3d 763, 768 (Pa.Super. 2015). This

Court has provided as follows:

      A substantial question exists only when the appellant advances a
      colorable argument that the sentencing judge's actions were
      either: (1) inconsistent with a specific provision of the
      Sentencing Code; or (2) contrary to the fundamental norms
      which underlie the sentencing process.
                                     ***
      When imposing a sentence, the sentencing court must consider
      the factors set out in 42 Pa.C.S. § 9721(b), that is, the
      protection of the public, gravity of offense in relation to impact
      on victim and community, and rehabilitative needs of the
      defendant. And, of course, the court must consider the
      sentencing guidelines.

Id. (internal citations omitted).

      Appellant does not claim that the revocation court failed to adequately

consider his rehabilitative needs along with the protection of the public and

the gravity of the offense. He argues that the trial court could have given

him a lesser sentence that achieved these goals.       He argues that the trial

court should have given him a “less excessive” sentence and suggests that

he would have preferred a sentence of 12 to 24 months’ imprisonment


                                      -4-
J-S81036-16



instead of the 30 to 48 month sentence that he received.       Appellant’s bald

claim of excessiveness does not constitute a substantial question for review.

See Commonwealth v. Zeigler, 112 A.3d 656, 662 (Pa.Super. 2015)

(finding that “[g]enerally, a bald excessiveness claim does not raise a

substantial question”). As a result, we decline to review this claim further.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/3/2017




                                     -5-